Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 and 12/31/2019 have been considered by the examiner.

Status of the Claims
The response filed 12/28/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1, 14 and 17 are independent.
Applicant's election with traverse of Group 1, claims 1-16 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided evidence illustrating that the two groups of claims are independent and distinct; and because examination of all claims can be carried out without imposing a serious burden on the Examiner. 
This is not found persuasive because as set forth in the restriction requirement dated 10/29/2020: the inventions as claimed in Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, e.g. the product as claimed can be used in a method for disinfecting the hands of a user. 
Since Group I is directed to a product while Group II is directed to a method of use, and since the product as claimed may be used in a materially different method of use, the groups are directed to distinct and independent categories of inventions as statutorily defined in 35 U.S.C. 101. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:     the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Since the product as claimed is not limited by applying to hair, a search for the subject matter of Group II is not likely to reveal all prior art relevant to the subject matter of Group I. Since the method as claimed requires applying to wet or damp hair, a search for the subject matter of Group I is not likely to reveal all prior art relevant to the subject matter of Group II. Consequently, the inventions would require different fields of search. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.
	Applicant’s request for rejoinder is acknowledged. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Claims 1-16 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-13 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: There is a lack of antecedent basis for “the wet or damp hair, whereupon the composition forms a lamellar phase in situ” as recited in claim 1, lines 10-11. 
Claim 14: There is a lack of antecedent basis for “the wet or damp hair, whereupon the composition forms a lamellar phase in situ” as recited in claim 14, lines 15-16.
Clarification is required.
Dependent claims 2-13 and 15-16 do not clarify this issue in claim 1 and 14. 
Since claims 1 and 14 are directed to a product, recitations of intended use will be met by prior art compositions which are capable of being applied to wet hair. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites dialkyl carbonates of formula: R1O(C=O)R2 wherein R1 and R2 are independently linear or branched, saturated or unsaturated alkyl chains having 1-30 carbon atoms. 
This limitation is unclear since the claim recites dialkyl carbonate, but the general formula describes an ester since it is lacking a second oxygen connected to R2. A dialkyl carbonate would have the formula R1O(C=O)OR2. Consequently, it is not entirely clear if the claim was intended to require a dialkyl carbonate or a fatty acid ester.
Separately, claim 9 recites preferably one or more fatty carbonates selected from… in claim 9, line 5-6. The phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Here claim 9 refers to dialkyl carbonates of a general formula, and refers to preferably specific dialkyl carbonates which fall within the scope of the general formula. Consequently, it is not clear whether Applicant intended to encompass dialkyl carbonates of the general formula, or limit the scope of claim 9 to the particular fatty carbonates listed after “preferably”.
Clarification is required. 
Claim 9 is interpreted to refer as if the general formula references dialkyl carbonates. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites dialkyl carbonates of formula: R1O(C=O)R2 wherein R1 and R2 are independently linear or branched, saturated or unsaturated alkyl chains having 6-22 carbon atoms. 
This limitation is unclear since the claim recites dialkyl carbonate, but the general formula describes an ester since it is lacking a second oxygen connected to R2. A dialkyl carbonate would have the formula R1O(C=O)OR2. Consequently, it is not entirely clear if the claim was intended to require a dialkyl carbonate or a fatty acid ester.
Clarification is required. 
Claim 16 is interpreted to refer as if the general formula references dialkyl carbonates.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 6, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020).
The ‘509 document teaches compositions for application to hair comprising propylene glycol 35-45%, myristyl alcohol 1-3%, stearyltrimethylammonium chloride 5-10%, and ethanol 20-40% (‘509, e.g., abstract and claims).
The ‘509 reference exemplifies compositions having propylene glycol in an amount of 41.4%, and ethanol in an amount of 30% (‘509, e.g., pg. 3, example 1). These amounts are within the range recited in the claimed invention for propylene glycol and ethanol. Further the propylene glycol and ethanol are present in a ratio within the range recited by the claimed invention. 
The ‘509 reference teaches the formulation may be a solution (‘509, e.g., pg. 3, ¶ 12), i.e., solubilized, non-emulsified composition. Exemplified compositions appear to be single phase solutions because of the high levels of propylene glycol and ethanol. Since the ‘509 composition has all of the structural elements required by claim 1 and may be in the form of a solution, the ‘509 reference appears to teach compositions which are at least as transparent as the presently claimed composition.
There does not appear to be any added water meaning the composition appears to be substantially anhydrous. 
Propylene glycol is named in claimed invention. 
Ethanol is a monoalcohol named in claim 14. 
Stearyltrimethylammonium chloride is another name for stearimonium chloride named in claim 5. 
Myristyl alcohol is a fatty compound meeting the limitation of fatty compound in claims 1, 6-7 (fatty alcohol), 10 and 14-16.
The ‘509 reference teaches the composition is intended for conditioning hair (‘509, e.g., Title). As such, the composition appears to be suitable for applying to wet or damp hair, whereupon the composition forms a lamellar phase in situ. Since the compositions of the ‘509 document include propylene glycol, ethanol, cationic surfactant and fatty compound in amounts recited in claim 1, the composition appears to be capable of forming a lamellar phase in situ when applied to wet or damp hair. 
Applicable to claim 2, compositions include glycerin, 8-12 % (‘509, abstract, claims).
Applicable to claims 1 and 6, myristyl alcohol may be present in an amount ranging from 1-3% (‘509, e.g., claim 4).
Applicable to claim 13, the ‘509 reference exemplifies compositions which appear to be essentially free of silicones (‘509, e.g., pg. 3, example 1). 
The ‘509 reference anticipates the subject matter of instant claims 1-2, 5, 6, 7, 10 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020).
Glenn teaches anhydrous compositions comprising a water miscible solvent in an amount ranging from about 25% to about 95% (Glenn, e.g., 0022), and including optional ingredients, e.g., surfactants, preservatives, emollients, conditioners, stabilizers and the like, and formulated as a fluid, serum or gel having a viscosity from 1 to 100,000 mpas or above (Glenn, e.g., 0023). The composition is essentially free of water (Glenn, e.g., 0024). Compositions produce a consumer desired conditioning effect on the hair (Glenn, e.g., 0010). Compositions are clear (Glenn, e.g., 0043). Compositions are capable of forming lamellar phase in situ (Glenn, e.g., 0106). Applicable to claim 3, compositions include thickening agents in an amount ranging from about 0.01wt% to about 5wt% (Glenn, e.g., 0071). Applicable to claim 4, thickening agents include polyquaterniums, sodium polyacrylate (anionic acrylic or carboxylic acid polymers), gums, polysaccharides (Glenn, e.g., 0071-0072). Applicable to claim 8, fatty acid esters may be present in the compositions as a stabilizer (Glenn, e.g., 0073). Glenn teaches compositions generally having a total amount of surfactant ranging from 0.5 to 25wt%, e.g., 1.0-10wt%, e.g., 1.5-6wt% (Glenn, e.g.,. 0101).
Fatty alcohols within the scope of claims 1, 6-7, 10, 14 and 16 are taught in Glenn as suitable surfactants for forming liquid crystalline bilayers (lamellar phase), e.g., myristyl alcohol, stearyl alcohol, behenyl alcohol, cetyl alcohol (Glenn, e.g., 0090-0091). Cationic surfactants within the scope of claims 1, 5, 14, and 16 are found in Glenn, e.g., ¶ 0095, including cetyltrimethylammmonium chloride (cetrimonium chloride), behenyltrimtheylammonium chloride (behentrimonium chloride).
Glenn teaches anhydrous, clear compositions including a water miscible solvent in an amount ranging from about 25 to about 95wt% which include hair conditioning agents, cationic surfactant, and fatty compounds, and which are capable of forming a lamellar phase when applied to wet hair. The compositions of Glenn differ from the subject matter claimed in that Glenn does not expressly teach the water miscible solvent is from about 20% to about 95% propylene glycol, and from about 5 to about 70wt% of one or more monoalcohols having from 2 to 6 carbon atoms wherein the weight ratio of the propylene glycol to the monoalcohol(s) (propylene glycol : monoalcohol(s)) is from 20:1 to 1:1.
However, the ‘509 document teaches similar hair conditioning compositions including water miscible solvent which is a combination of propylene glycol and ethanol within the claimed ranges and ratios. 
The teachings of the ‘509 document enumerated above are incorporated here. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an anhydrous, clear composition for treating hair as understood from Glenn by utilizing a known water miscible solvent system as understood from the ‘509 document with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since the ‘509 document teaches the water miscible solvent system including amounts of propylene glycol and ethanol in the claimed range was effective for conditioning hair, including imparting gloss and softness with excellent hair texture and moisture. Thus water miscible solvent systems within the scope of the claimed invention were known and used to achieve the effects desired from hair conditioning compositions of Glenn. The skilled artisan would have had a reasonable expectation of success since Glenn teaches propylene glycol and ethanol as suitable water miscible solvents.
Accordingly, the subject matter of claims 1-8, 10, and 13-15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020) as applied to claims 1-8, 10, and 13-15 above, and further in view of Bossmann, US 6620409 B2.
	The combined teachings of Glenn and the ‘509 document enumerated above teach compositions according to claim 1, but do not expressly teach compositions including fatty carbonate esters.
	However, Bossmann teaches fatty carbonate esters within the scope of the claimed invention were known and used for conditioning hair.
	Bossmann teaches that while silicones were known for conditioning hair, silicone oils will build up on hair thereby spoiling desired appearance of hair (Bossmann, e.g., c1:24-37). Dialkyl carbonates are taught in Bossmann for achieving beneficial hair conditioning effects, e.g., improving feel and luster of hair, without undesired build up (Bossmann, e.g., c1:38-42 and 50-57). Bossmann teaches dialkyl carbonates with the formula R1OC(O)OR2 where R1 and R2 are independently linear or branched C6-C22 alkyl groups (Bossmann, e.g., c1:60-67). This appears to be formula intended in claims 9 and 16. Dioctyl carbonate is named (Bossmann, e.g., claim 1).
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a hair conditioning composition according to the combined teachings of Glenn and the ‘509 document by including additional hair conditioning dialkyl carbonates as suggested in Bossmann with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification so that the composition is capable of producing conditioning effect while reducing buildup on hair as suggested in Bossmann. The skilled artisan would have had a reasonable expectation of success since each of the references teach compositions including conditioning agents for hair. 


Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020) as applied to claims 1-8, 10, and 13-15 above, and further in view of Uehara, US 20060293197.
	With respect to claims 7 and 11: The combined teachings of Glenn and the ‘509 document enumerated above teach compositions according to claim 1, but do not expressly teach compositions including glycerol fatty esters.
	Uehara teaches glyceryl stearate was a known non-ionic surfactant having conditioning properties before the effective filing date of the presently claimed invention. See Uehara, e.g., 0084. Glyceryl stearate is a named glycerol fatty ester found in present claim 11.
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for conditioning hair suggested by the combined teachings of Glenn and the ‘509 document by including glyceryl stearate with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the hair conditioning properties of the composition. Since Glenn and the ‘509 document teach hair conditioning compositions comprising non-ionic surfactants which may be modified with additional hair conditioning agents, the skilled artisan would have had a reasonable expectation of success modifying the composition with known hair conditioning agents such as glyceryl stearate.
With respect to claim 12: The combined teachings of Glenn and the ‘509 document enumerated above teach compositions according to claim 1, wherein the composition may have a viscosity ranging from a viscosity from 1 to 100,000 mPa.s or above (Glenn, e.g., 0023), but do not expressly teach the composition having a viscosity of about 10 mPa.s to about 10,000 mPa.s.
Uehara teaches conditioning compositions suitably have a viscosity ranging from about 1000 cps to about 150000 cps, preferably from about 5000 cps to about 80000 cps and still more preferably from about 10000 to about 50000 cps (Uehara, e.g., 0069). Note: 1 mPa.s =  1 cps. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the viscosity of a composition for conditioning hair as understood from Glenn and the ‘509 document within the range suggested in Uehara with a reasonable expectation of success. Since Glenn teaches compositions should have a viscosity which facilitate application, one skilled in the art would have been motivated to look to prior art conditioning compositions for a suitable viscosity range with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of successfully modifying the viscosity of the composition as suggested in Uehara since Uehara teaches viscosity modifying agents similar to those used in the compositions of Glenn and the ‘509 document and since the narrower range suggested in Uehara is within the range generally suggested in Glenn. 
	Accordingly, the subject matter of claims 7 and 11-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn, US 20020192173 A1 and KR 20100081509 A (cited on Applicant’s IDS dated 04/03/2020) as applied to claims 1-8, 10, and 13-15 above, and further in view of Bossmann, US 6620409 B2 and Uehara, US 20060293197.
Claim 16 is similar to claim 14 but includes the additional limitations of about 0.1 to about 10 wt% of one or more fatty carbonate esters and wherein the viscosity of about 10 mPa.s to about 5000 mPa.s at 25 oC, prior to application to the wet or damp hair. 
The combined teachings of Glenn and the ‘509 document enumerated above teach compositions according to claim 1, but do not expressly teach compositions including one or more fatty carbonate ester selected from dialkyl carbonates in the amount recited in claim 16.
However, Bossmann teaches fatty carbonate esters within the scope of the claimed invention were known and used for conditioning hair.
	Bossmann teaches that while silicones were known for conditioning hair, silicone oils will build up on hair thereby spoiling desired appearance of hair (Bossmann, e.g., c1:24-37). Dialkyl carbonates are taught in Bossmann for achieving beneficial hair conditioning effects, e.g., improving feel and luster of hair, without undesired build up (Bossmann, e.g., c1:38-42 and 50-57). Bossmann teaches dialkyl carbonates with the formula R1OC(O)OR2 where R1 and R2 are independently linear or branched C6-C22 alkyl groups (Bossmann, e.g., c1:60-67). This appears to be formula intended in claims 9 and 16. Dioctyl carbonate is named (Bossmann, e.g., claim 1).
	
The combined teachings of Glenn and the ‘509 document enumerated above teach compositions according to claim 1, but do not expressly teach compositions having a viscosity in the range recited in claim 16.
Uehara teaches conditioning compositions suitably have a viscosity ranging from about 1000 cps to about 150000 cps, preferably from about 5000 cps to about 80000 cps and still more preferably from about 10000 to about 50000 cps (Uehara, e.g., 0069). Note: 1 mPa.s =  1 cps. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a hair conditioning composition according to the combined teachings of Glenn and the ‘509 document by including additional hair conditioning dialkyl carbonates as suggested in Bossmann and optimize the viscosity with the range suitably suggested by Uehara with a reasonable expectation of success. The skilled artisan would have been motivated to include a dialkyl carbonate conditioning agent so that the composition is capable of producing conditioning effect while reducing buildup on hair as suggested in Bossmann. Since Glenn teaches compositions should have a viscosity which facilitate application, one skilled in the art would have been motivated to look to prior art conditioning compositions for a suitable viscosity range with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of successfully making these modifications since each of the references teach compositions including conditioning agents for hair. 
Accordingly, the subject matter of claim 16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615